
	
		II
		110th CONGRESS
		1st Session
		S. 1024
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2007
			Mr. Gregg (for himself,
			 Mr. Burr, and Mr. Coburn) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Health, Education, Labor, and Pensions
		
		A BILL
		To improve the underlying science of drug safety
		  decisionmaking and strengthen the ability of the Food and Drug Administration
		  to assess, manage, and communicate drug safety information to patients and
		  providers.
	
	
		1.Short titleThis Act may be cited as the Safer
			 Drug Assessment Technology Advancement Act or the Safer DATA Act.
		2.Postmarket risk
			 identification and analysis; dissemination of postmarket drug safety
			 informationChapter V of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 351 et seq.) is amended by
			 inserting after section 505B the following:
			
				505C.Postmarket
				risk identification and analysis; dissemination of postmarket drug safety
				information
					(a)Postmarket risk
				identification and analysis
						(1)Development of
				the postmarket risk identification and analysis systemThe
				Secretary shall, not later than 2 years after the date of enactment of the
				Safer DATA Act, act in
				collaboration with academic institutions and private entities to—
							(A)establish minimum
				standards for collection and transmission of postmarketing data elements from
				electronic health data systems; and
							(B)establish,
				through partnerships, a validated and integrated postmarket risk identification
				and analysis system to integrate and analyze safety data from multiple
				sources.
							(2)Data collection
				activities
							(A)In
				generalThe Secretary shall, not later than 1 year after the
				establishment of the minimum standards and the identification and analysis
				system under paragraph (1), establish and maintain an active surveillance
				infrastructure—
								(i)to collect and
				report data for pharmaceutical postmarket risk identification and analysis, in
				compliance with the regulations promulgated under section 264(c) of the Health
				Insurance Portability and Accountability Act of 1996; and
								(ii)that includes,
				in addition to the current collection and monitoring (in a standardized form)
				of data on all pharmaceutical serious adverse events (as defined in section
				760) required to be submitted to the Secretary, and those events voluntarily
				submitted from patients, providers, and drug, when appropriate, procedures
				to—
									(I)provide for
				adverse event surveillance by collecting and monitoring Federal health-related
				electronic data (such as data from the Medicare program and the health systems
				of the Department of Veterans Affairs);
									(II)provide for
				adverse event surveillance by collecting and monitoring private sector
				health-related electronic data (such as pharmaceutical purchase data and health
				insurance claims data);
									(III)provide for
				adverse event surveillance by monitoring standardized electronic health
				records, as available;
									(IV)provide for
				adverse event surveillance by collecting and monitoring other information as
				the Secretary deems necessary to create a robust system to identify adverse
				events and potential drug safety signals;
									(V)enable the
				program to identify certain trends and patterns with respect to data reported
				to the program;
									(VI)enable the
				program to provide regular reports to the Secretary concerning adverse event
				trends, adverse event patterns, incidence and prevalence of adverse events,
				laboratory data, and other information determined appropriate, which may
				include data on comparative national adverse event trends; and
									(VII)enable the
				program to export data in a form appropriate for further aggregation,
				statistical analysis, and reporting.
									(B)Timeliness of
				reportingThe procedures developed under subparagraph (A) shall
				ensure that such data are collected, monitored, and reported in a timely,
				routine, and automatic manner, taking into consideration the need for data
				completeness, coding, cleansing, and transmission.
							(C)Private sector
				resourcesTo ensure the establishment of the active surveillance
				infrastructure by the date described under subparagraph (A), the Secretary may,
				on a temporary or permanent basis, implement systems or products developed by
				private entities.
							(D)Authority for
				contractsThe Secretary may enter into contracts with public and
				private entities to fulfill the requirements of this paragraph.
							(3)Risk
				identification and analysis
							(A)PurposeTo
				carry out this subsection, the Secretary shall establish collaborations with
				other Government, academic, and private entities to provide for the risk
				identification and analysis of the data collected under paragraph (2) and data
				that is publicly available or is provided by the Secretary, in order to—
								(i)improve the
				quality and efficiency of postmarket drug safety risk-benefit analysis;
								(ii)provide the
				Secretary with routine access to expertise to study advanced drug safety data;
				and
								(iii)enhance the
				ability of the Secretary to make timely assessments based on drug safety
				data.
								(B)Procedures for
				the development of drug safety collaborations
								(i)In
				generalNot later than 180 days after the date of establishment
				of the active surveillance infrastructure under paragraph (2), the Secretary
				shall establish and implement procedures under which the Secretary may
				routinely collaborate with a qualified entity to—
									(I)clean, classify,
				or aggregate data collected under paragraph (2) and data that is publicly
				available or is provided by the Secretary;
									(II)perform advanced
				research on identified drug safety risks;
									(III)identify safety
				questions that require further clinical study;
									(IV)convene an
				expert advisory committee to oversee the establishment of standards for the
				ethical and scientific uses for, and communication of, postmarketing data
				collected under paragraph (2), including advising on the development of
				effective research methods for the study of drug safety questions; and
									(V)carry out other
				activities as the Secretary deems necessary to carry out the purpose of this
				paragraph.
									(ii)Request for
				specific methodologyThe procedures described in clause (i) shall
				permit the Secretary to request that a specific methodology be used by the
				qualified entity. The qualified entity shall work with the Secretary to
				finalize the methodology to be used.
								(C)Qualified
				entities
								(i)In
				generalThe Secretary shall enter into contracts with a
				sufficient number of qualified entities to develop and provide information to
				the Secretary in a timely manner.
								(ii)QualificationsThe
				Secretary shall enter into a contract with an entity under clause (i) only if
				the Secretary determines that the entity—
									(I)has the research
				capability and expertise to conduct and complete the activities under this
				subsection;
									(II)has in place an
				information technology infrastructure to support adverse event surveillance
				data and operational standards to provide security for such data;
									(III)has experience
				with, and expertise on, the development of drug safety and effectiveness
				research using electronic population data;
									(IV)has an
				understanding of drug development and risk/benefit balancing in a clinical
				setting; and
									(V)has a significant
				business presence in the United States.
									(D)Contract
				requirementsEach contract with a qualified entity shall contain
				the following requirements:
								(i)Ensuring
				privacyThe qualified entity shall provide assurances that the
				entity will not use the data provided by the Secretary in a manner that
				violates—
									(I)the Federal
				regulations promulgated under section 264(c) of the Health Insurance
				Portability and Accountability Act of 1996 (concerning the privacy of
				individually-identifiable beneficiary health information); or
									(II)sections 552 or
				552a of title 5, United States Code, with regard to the privacy of
				individually-identifiable beneficiary health information.
									(ii)Component of
				another organizationIf a qualified entity is a component of
				another organization—
									(I)the qualified
				entity shall maintain the data related to the activities carried out under this
				subsection separate from the other components of the organization and establish
				appropriate security measures to maintain the confidentiality and privacy of
				such data; and
									(II)the entity shall
				not make an unauthorized disclosure of such data to the other components of the
				organization in breach of such confidentiality and privacy requirement.
									(iii)Termination
				or nonrenewalIf a contract under this subsection is terminated
				or not renewed, the following requirements shall apply:
									(I)Confidentiality
				and privacy protectionsThe entity shall continue to comply with
				the confidentiality and privacy requirements under this subsection with respect
				to all data disclosed to the entity.
									(II)Disposition of
				dataThe entity shall return to the Secretary all data disclosed
				to the entity or, if returning the data is not practicable, destroy the
				data.
									(E)Competitive
				proceduresThe Secretary shall use competitive procedures (as
				defined in section 4(5) of the Federal Procurement Policy Act) to enter into
				contracts under subparagraph (C).
							(F)Review of
				contract in the event of a merger or acquisitionThe Secretary
				shall review the contract with a qualified entity under this subsection in the
				event of a merger or acquisition of the entity in order to ensure that the
				requirements under this subsection will continue to be met.
							(4)CoordinationIn
				carrying out this subsection, the Secretary shall provide for appropriate
				communications to the public, scientific, public health, and medical
				communities, and other key stakeholders, and provide for the coordination of
				the activities of private entities, professional associations, or other
				entities that may have sources of surveillance data.
						(b)Postmarket drug
				safety information for patients and providers
						(1)EstablishmentNot
				later than 1 year after the date of enactment of the
				Safer DATA Act, the Secretary
				shall improve the transparency of pharmaceutical data and allow patients and
				health care providers better access to pharmaceutical data by developing and
				maintaining an Internet site that—
							(A)provides
				comprehensive drug safety information for prescription drugs that are approved
				by the Secretary under this Act and on the market; and
							(B)improves
				communication of drug safety information to patients and providers.
							(2)Internet
				siteNot later than 1 year after the date of enactment of the
				Safer DATA Act, the Secretary
				shall carry out paragraph (1) by—
							(A)developing and
				maintaining an accessible, consolidated Internet site with easily searchable
				drug safety information, including the information found on United States
				Government Internet sites, such as the United States National Library of
				Medicine’s Daily Med and Medline Plus sites, in addition to other such sites
				maintained by the Secretary;
							(B)ensuring that the
				information provided on the Internet site is comprehensive and includes, when
				available and appropriate—
								(i)patient labeling,
				including medication guides and patient packaging inserts;
								(ii)the most recent
				safety information and alerts issued by the Food and Drug Administration for
				drugs approved by the Secretary under this Act, such as product recalls,
				warning letters, and import alerts;
								(iii)publicly
				available information about implemented RiskMAPs;
								(iv)guidance
				documents and regulations related to drug safety; and
								(v)other material
				determined appropriate by the Secretary;
								(C)including links
				to non-Food and Drug Administration Internet resources that provide access to
				relevant drug safety information, such as medical journals and studies;
							(D)providing access
				to summaries of the assessed and aggregated data collected from the active
				surveillance infrastructure under subsection (a)(2) to provide information of
				known and serious side-effects for drugs approved by the Secretary under this
				Act;
							(E)enabling
				patients, providers, and drug sponsors to submit adverse event reports through
				the Internet site;
							(F)providing
				educational materials for patients and providers about the appropriate means of
				disposing of expired, damaged, or unusable medications; and
							(G)supporting
				initiatives that the Secretary determines to be useful to fulfill the purposes
				of the Internet site.
							(3)Private sector
				resourcesTo ensure development of the Internet site by the date
				described under paragraph (2), the Secretary may, on a temporary or permanent
				basis, implement systems or products developed by private entities.
						(4)Authority for
				contractsThe Secretary may enter into contracts with public and
				private entities to fulfill the requirements of this subsection.
						(5)ReviewThe
				Advisory Committee on Communication of the Food and Drug Administration shall,
				on a regular basis, perform a comprehensive review and evaluation of the types
				of risk communication information provided on the Internet site described in
				paragraph (1) and, through other means, shall identify, clarify, and define the
				purposes and types of information available to facilitate the efficient flow of
				information to patients and providers, and shall recommend ways for such
				Administration to work with outside entities to help facilitate the dispensing
				of risk communication information to patients and providers.
						(c)Authorization
				of appropriations
						(1)Activities
				covered by Prescription Drug User FeesTo carry out activities
				under this section for which funds are made available under section 736, there
				are authorized to be appropriated, in addition to such funds, such sums as may
				be necessary for fiscal year 2008 and each subsequent fiscal year.
						(2)Other
				activitiesTo carry out the activities under this section not
				described in paragraph (1), there are authorized to be appropriated $20,000,000
				for fiscal year 2008 and such sums as may be necessary for each subsequent
				fiscal
				year.
						.
		
